DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology used in claim 1 with respect to the inverted U-shaped bars is misleading. Claim 1 recites a first cradle comprising a first and third inverted U-shaped bar, and a second cradle comprising a first and second inverted U-shaped bar. As best understood, each cradle has the same structure: a first and second inverted U-shaped bar. Use of the term “third” in reference to the first cradle suggests a different structure, and perhaps additional U-shaped bar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 11, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer (US 10,829,137).
	As for claim 1, Kramer discloses a caddy, comprising: a frame comprising four wheels (25, 26), each wheel coupled to a corner of the frame; a first cradle (80) coupled to a first end of the frame; a second cradle (82) coupled to a second end of the frame wherein the first cradle receives a first end of a water apparatus and the second cradle receives a second end of the water apparatus for transporting the water apparatus (Fig. 7). Kramer further discloses the first and second cradles each comprising a first inverted U-shaped bar integral with a non-inverted U-shaped bar, integral with another inverted U-shaped bar. See the figure below, an examiner-annotated copy of Fig. 1 of Kramer.


    PNG
    media_image1.png
    505
    617
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Levasa et al. (US 8,141,888).
	Kramer meets all the limitations of the claimed invention, but does not disclose the claimed clips. Levasa et al. disclose a first clip and second clip (360) on each of first and second cradles (Fig. 3). Said clips are configured such that a bungee cord (310/320) is attached and said clips are capable of retaining a first and second paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Kramer to include the clips and bungee cord of Levasa et al. in order to provide further security to the water apparatus and accessories.
	As for claim 23, Levasa et al. disclose a water apparatus substantially centered on a caddy. In light of the teachings of Levasa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the non-inverted U-shaped bars centrally (so as to support the water apparatus in a centered position on the caddy) in order to prevent the caddy from becoming unbalanced.


Claims 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Henao (US 9,365,225). 
Kramer discloses removable cradles (60, Fig. 5), but does not explicitly disclose that the cradles are rotatably coupled to the frame. Henao discloses cradles (104, 106) rotatably coupled to a frame by first and second crossbars (see column 5, lines 54 – 62). Henao further discloses a first portion movable under a second portion via a first and second joint (1502, Fig. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradles and frame of Kramer to be foldable as taught by Henao in order to provide a more compact storage configuration.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Applicant argues that Kramer fails to disclose cradles comprising a first inverted U-shaped bar, integral with a non-inverted U-shaped bar, integral with another inverted U-shaped bar. However, Kramer shows such a configuration, as shown in the annotated figure above. It is noted that the substantially squared corners of the bars of Kramer are still considered “U-shaped” under the broadest reasonable interpretation of the term. Applicant has not provided any special definition of the term that would preclude substantially squared corners.
Applicant also argues that Kramer does not anticipate a centered non-inverted U-shaped bar. However, such a modification to Kramer would be obvious in light of the teachings of Levasa et al. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katy M Ebner/Primary Examiner, Art Unit 3618